Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on June 5th, 2020.  Claims 1 to 24 are pending and examined below.

Information Disclosure Statement
The information disclosure statement filed August 14th, 2020 

Specification
The disclosure is objected to because of the following informalities:
¶[0047] uses URLs.  URLs are not allowed in a specification and should be removed.
¶[0047] refers to “JAVA scripting”.  Based on the context, the examiner believes the term “Javascript” is correct.  The programming languages Java and Javascript are completely different languages.  Javascript is not merely Java applied to scripting as an application.  In fact, Java is a byte-compiled language and as such has no applications for scripting, which typically uses interpreted languages.  Javascript is an interpreted language.  The examiner recommends using the term “Javascript” to avoid undue confusion.
Appropriate correction is required.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
In claim 3, “function the” likely means “function of the”.
In claim 9, the claim number lacks a period after it, unlike all other claim numbers in the given list of claims.
Appropriate correction is required.

Claim Interpretation
For the purposes of examination, the examiner interprets claim 3 in the following manner: the GPS determines if the user is within a particular radius or distance or proximity of certain points of interest, and it colors or shades or patterns the representations of these points of interest based on the number of clusters of points of interest the user has visited or passed nearby or skipped on a trip.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 10 recites the limitation "the one or more physical attractions" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the one or more of the physical attractions sites" in the final clause.  There is insufficient antecedent basis for this limitation in the claim.
	For the purposes of examination, the examiner interprets “physical attractions” as points of interest.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the mental process of determining relationships between users and points of interest. This judicial exception is not integrated into a practical application because the apparatus and method claims recite only the steps of the mental process itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all additional elements amount to either extra-solution data gathering or post-solution displaying.


Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes.  Claim 1 is a device (machine) claim and claim 13 is a method (process) claim.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prong one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea.  These claims recite the mental process of determining a relationship between a user’s location and various points of interest and changing the appearance of a display based on the determination.
Step 2B, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The practical application is navigation.  The additional elements are “a processor circuit” and “a screen …”.  These additional elements are either conventional computer components or components only used for post-solution displaying, and therefore amount to insignificant extra-solution activity.  Therefore the 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  As already discussed, the additional elements either are conventional computer components or are elements that amount to insignificant extra-solution activity.  None of these additional elements amount to significantly more than the judicial exception.

This analysis does not change for the other claims:
Claims 2 and 14 introduce changing the color based on whether the user visits a point of interest.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 3 and 22 introduce changing the color based on whether the user is within some proximity to some points of interest.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claim 4 introduces different colors for visited and unvisited representations.    This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 5 and 16 introduce coloring different parts of a visual representation different colors.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 6 and 15 introduce lines connecting clusters.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 7 and 19 introduce changing the color of representations based on the time of the day.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 8 and 20 introduce selection based on popularity.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 9 and 21 introduce selection based on personal preferences.    This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claims 10 and 23 introduce a time-tracking subsystem.  This limitation introduces some kind of sensor or instrument, and as such only amounts to extra-solution data gathering and is an insignificant extra solution activity. The analysis is still the same.
Claims 11, 17, and 18 introduce a determination of the user’s proximity to points of interest.  This limitation still is a mental process and as such does not provide any additional elements, so the analysis is still the same.
Claim 24 is a combination of limitations from claims 1, 2, 3, and 6, and as already discussed, these claims to not introduce any significant additional elements.  The analysis is still the same.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 to 2 and 12 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz (EP 2287567 A1), hereinafter known as Karaoguz, in view of T. Sato et al. (US 20140052763 A1), hereinafter known as T. Sato
Regarding claim 1, Karaoguz teaches a handheld device for navigating about a selected geographical zone (Karaoguz, ¶[0154] to ¶[0155], “For example, any or all of the various aspects discussed previously may be performed in a personal portable electronic device such is illustrated at item 505. As discussed previously, such a personal portable electronic device 505 may comprise characteristics of any of a variety of personal devices. For example, the portable device 505 may comprise characteristics of a portable telephone (e.g., a cellular telephone, VoIP telephone, etc.), personal digital assistant, handheld computer, media presenting device, positioning system, gaming system, etc.  Also as discussed previously, various aspects may utilize positioning information. Such positioning information may, for example and without limitation, be obtained via a satellite position system 590 (e.g., based on GPS, A-GPS, etc.) and/or other location service provider 570. Note that such positioning information may be obtained via a terrestrial-based triangulation system, premises UWB system, etc.”), comprising
a processor circuit (Karaoguz, ¶[0166], “The exemplary system 600 may, for example, comprise a processor 660. Such a processor 660 may, for example, comprise one or more general purpose microprocessors, digital signal processors, application-specific integrated circuits that perform processing functionality, etc. The processor 660 may, for example, operate to execute software and/or firmware instructions that when executed implement any or all of the functionality discussed herein. For example, even though the exemplary system 600 shows distinct functional 
a geographical position locating subsystem, communicating with said processor circuit, the geographical locating subsystem determining when a selected relationship exists between the user and one or more of the points of interest (Karaoguz, ¶[0020], “Points of interest may, for example, be represented by a variety of graphical indications. For example, such graphical indications may comprise features indicative of a category of a point of interest. A particular point of interest may, for example, comprise a particular shape and/or color associated with the category of the particular point of interest. Also for example, a point of interest may, for example, be indicated on the personalized map by a particular graphical feature indicative of whether the user has visited such point of interest, a particular graphical feature indicative of whether there is additional information available regarding the point of interest, a particular graphical feature indicative of whether a user's previous experience with the point of interest was favorable, indicative of a user and/or critic rating, etc. Characteristics of graphical indications associated with a point of interest may, for example, be defined by a user and/or predefined by the system.”; Karaoguz, ¶[0155], “Also as discussed previously, various aspects may utilize positioning information. Such positioning information may, for example and without limitation, be obtained via a satellite position system 590 (e.g., based on GPS, A-GPS, etc.) and/or other location service 
wherein, responsive to said geographical position locating subsystem determining that the selected relationship exists between the user and the one or more points of interest, said processor circuit changes the appearance of at least part of the visible pattern to reflect that both the at least one viewing area has been transformed from the first visual state of the at least one viewing area to a second visual state of the at least one viewing area and an extent to which the user has traversed a physical area corresponding with the at least one viewing area (Karaoguz, ¶[0020], “Points of interest may, for example, be represented by a variety of graphical indications. For example, such graphical indications may comprise features indicative of a category of a point of interest. A particular point of interest may, for example, comprise a particular shape and/or color associated with the category of the particular point of interest. Also for example, a point of interest may, for example, be indicated on the personalized map by a particular graphical feature indicative of whether the user has visited such point of interest, a particular graphical feature indicative of whether there is additional information available regarding the point of interest, a particular graphical feature indicative of whether a user's previous experience with the point of interest was favorable, indicative of a user and/or critic rating, etc. Characteristics of graphical 
Karaoguz does not teach but T. Sato teaches
a screen, communicatively coupled with said processor circuit, wherein said processor circuit causes an image representative of a geographical map of the selected geographical zone to be displayed on the screen, and wherein the geographical map of the selected geographical zone includes representations corresponding respectively with points of interest having locations (T. Sato, ¶[0065], “In FIG. 2, the display control portion 14 causes the display portion 15 to display a map 100 and image icons 110. The map 100 is a two-dimensional feature space in which the position is defined by the latitude and longitude. The image icons 110 are icons each indicating captured image content. Information about an image capturing position is added to the captured image content, as position data item on the map 100. Each of the image icons 110 is, based on the position data item, displayed on the image capturing position of each of the image content items on the map 100. In other words, the image icons 110 are data displays indicating the position data item of the feature space.”);
wherein the geographical map is configured so that
(a) at least part of the representations corresponding respectively with points of interest are clustered within at least one viewing area (T. Sato, ¶[0064], “FIG. 2 and FIG. 3 are diagrams each showing an example in which clusters are generated in the first embodiment 
(b) the at least one viewing area is distinguished by a visible pattern having a selected appearance that does not reveal the locations of the points of interest (T. Sato, figure 3, which depicts several clusters of points of interest being generated, and the resulting cluster is depicted as a circle which obfuscates the location of any individual point of interest within it), and
(c) the visible pattern having the selected appearance corresponds with a first visual state of the at least one viewing area (T. Sato, ¶[0070] to ¶[0071], “In the example shown in (a) of FIG. 3, the trajectories 120 classify the image icons 110 into three groups and surround the classified image icons 110. When the trajectories 120 surround the image icons 110 in this way, the cluster editing portion 12 generates new clusters that contain the image content items indicated by the surrounded image icons 110. Therefore, in the example shown in (a) of FIG. 3, the cluster editing portion 12 generates three new clusters.  In (b) of FIG. 3, the cluster editing portion 12 generates the clusters that contain the image content items indicated by the image icons 110. These clusters are 
It would have been obvious to a person having ordinary skill in the art to combine the device of Karaoguz with the screen of T. Sato, because the screen of T. Sato clusters information thoroughly to allow users “to easily search or view a large amount of content” (T. Sato, ¶[0002]), which benefits the user by enabling them to digest complex and detailed information more readily.
Regarding claim 13, claim 13 is a different embodiment of claim 1 and is rejected through substantially the same arguments as for claim 1.
Regarding claim 2, Karaoguz discloses a handheld navigation device wherein the appearance of substantially all of the visible pattern is distinguished by a first color, and wherein said processor circuit transforms the appearance of at least part of the visible pattern from the first color to a second color to reflect that the user has physically traversed at least part of the physical area corresponding with the at least one viewing area (Karaoguz, ¶[0020], “Points of interest may, 
Regarding claim 12, Karaoguz discloses a handheld navigation device further comprising: memory, communicating with said processor circuit, wherein information regarding an extent to which the user has visited the physical area corresponding with the at least one viewing area is stored in said memory for future reference (Karaoguz, ¶[0015], “The following discussion will refer to various communication modules, components or circuits. Such modules, components or circuits may generally comprise hardware, software or a combination thereof. Accordingly, the scope of various aspects of the present invention should not be limited by characteristics of particular hardware and/or software implementations of a module, component or circuit unless explicitly claimed as such. For example and without limitation, various aspects of the Karaoguz, ¶[0165], “The exemplary system 600 may, for example, comprise a memory 650 (e.g., one or more memory devices). For example, such a memory 650 may be utilized to perform any or all of the information storage (e.g., database) activities discussed previously. For example, the memory 650 may be utilized to store map characteristics profiles, information of generated maps, information associated with points, routes and/or people of a personalized map, etc. Additionally for example, the memory 650 may operate to store operating instructions that, when executed by a processor, operate to perform any or all of the functionality discussed previously.”; and Karaoguz, ¶[0020], “Points of interest may, for example, be represented by a variety of graphical indications. For example, such graphical indications may comprise features indicative of a category of a point of interest. A particular point of interest may, for example, comprise a particular shape and/or color associated with the category of the particular point of interest. Also for example, a point of interest may, for example, be indicated on the personalized map by a particular graphical feature indicative of whether the user has visited such point of interest, a particular graphical feature indicative of whether there is additional information available regarding the point of interest, a particular graphical feature indicative .

Claims 3 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claims 2 and 13 above, and further in view of Radner et al. (EP 2610589 A1), hereinafter known as Radner.
Regarding claim 3, Karaoguz in view of T. Sato does not teach but Radner teaches a handheld navigation device
wherein said geographical position locating subsystem determines that the user has been within a selected distance of a number of the at least part of the representations corresponding respectively with points of interest (Radner, ¶[0038], “Processing unit 11 is configured to operate a navigation application, e.g. by corresponding software instruction which are stored in memory 12 and executed on microprocessor 13. The navigation application can obtain information on the current position of the navigation device 10 by means of the position sensor 18. The position sensor 18 can be a GPS (global positioning system) position sensor which receives and evaluates position signals from satellites. The navigation application can further enable the user to enter a destination to which the user wants to travel, and may then determine a route from the current position to the destination in accordance with known methods.”; and 
wherein said transformation of the appearance of the at least part of the visible pattern from the first color to the second color varies as a function the number of the at least part of the representations (Radner, ¶[0023], “In an embodiment, for points of interest for which the distance measure is smaller than a predetermined value, the graphical symbols displayed for the points of interest are pictograms indicative of a point of interest-type or the point of interest-category of the respective point of interest. The pictograms are displayed in the display color assigned to the point of interest-category associated with the respective point of interest. As an example, the pictograms may comprise lines and/or filled areas which are displayed in the display color. All colored pixels of the pictogram may be in 
It would have been obvious to a person having ordinary skill in the art to combine the device of Karaoguz in view of T. Sato with the distance-based color representations of Radner, because color provides an immediate and simple means to distinguish between different states, and distance is the most fundamental quantity in navigation, so using distance to determine some aspects of the visual representations would be directly beneficial to the users.
Regarding claim 22, Karaoguz in view of T. Sato does not teach but Radner teaches a method for using a handheld computer with a screen to navigate about a selected geographical zone,
wherein said determining includes determining when the user is within a selected distance of one or more of the points of interest (Radner, ¶[0038], “Processing unit 11 is configured to operate a navigation application, e.g. by corresponding software instruction which are stored in memory 12 and executed on microprocessor 13. The navigation application can obtain information on the current position of the navigation device 10 by means of the position sensor 18. The position sensor 18 can Radner, ¶[0022], “The distance measure may for example be a distance of the point of interest to the view point, a distance of the point of interest to a projection of the view point onto the geographical area, a distance from a current position determined by the navigation device or selected by a user to the point of interest, or a distance from a current position to the point of interest along one or more road segments. Besides providing a perspective impression, the latter may further provide information to the user about the driving distance to the POI. The distance measure may disregard any elevation in vertical direction of the view point, i.e. the height position of the view point above the surface of the geographical area. The distance measure may be a straight line distance, i.e. disregarding obstacles like mountains or buildings in its path.”).
It would have been obvious to a person having ordinary skill in the art to combine the method of Karaoguz in view of T. Sato with the distance measure of Radner, because distance is the most fundamental quantity in navigation and any method that uses distance directly benefits the users.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claim 1 above, and further in view of Rothschild (US 20180094940 A1), hereinafter known as Rothschild.
Regarding claim 4, Karaoguz in view of T. Sato does not teach but Rothschild teaches a handheld navigation device in which
the at least one viewing area comprises a first viewing area, the at least part of the representations corresponding respectively with points of interest are clustered within the first viewing area, wherein at least another part of the representations corresponding respectively with points of interest are clustered within a second viewing area; and the first viewing area is transformed from the first visual state to the second visual state while the second viewing area remains in the first visual state to reflect that the user has physically traversed the physical area corresponding with the first viewing area but has not traversed the physical area corresponding with the second viewing area (Rothschild, ¶[0058], “Block 330 provides for generating a signal related to indicating on the map the status associated with the at least one of the one or more locations on the map. For example, server 210 can generate a signal that can cause an indication on the map related to a status. The status can indicate prior presence at one or more of the plurality of locations of interest by a user, a group of individuals, such as a family, or a network of groups. The status indication can include illustrating location detail for locations that have been visited by the user, group or network. Alternatively, locations that 
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the map status indications of Rothschild, because marking visited areas is a basic task in all exploration activities and allows users to more readily visit unexplored areas, as documented in the previous quote from Rothschild (¶[0058]).

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claims 1 and 13 above, and further in view of Berus (US 20100131850 A1), hereinafter known as Berus, and Y. Sato et al. (JP 3606736 B2), hereinafter known as Y. Sato.
Regarding claim 5, Karaoguz in view of T. Sato does not teach and Berus teaches a handheld navigation device wherein
the pattern comprises a visual representation divided into a first representative part having a first color and a second representative part having a second color; the at least part of the representations are clustered within the first visual representative part and at least another part of the representations are clustered within the second visual representative part; and said computer changes the appearance of the at least part of the pattern to reflect that the at least one viewing area has been transformed from the first visual state of the at least one viewing area to the second visual state of the at least one viewing area by either changing the first visually representative part from the first color to a third color or changing the second representative part from the second color to the third color (Berus, ¶[0049], “For example, in the case of a traffic light color scheme, the color green may be used to designate safe routes, yellow for moderately safe routes, and red for unsafe routes. Similarly, a user may select a color scheme for the cursor to represent the distance of the desired location-based map information from the location associated with the position of the cursor, such as the color green for a restaurant within 500 meters, yellow for a restaurant between 500 and 1000 meters away, and red for a restaurant greater than a kilometer from the location Berus, ¶[0059], “For example, the current position of the cursor on the map, or the current location of the mobile station 10, may be located at an intersection of two or more roads, as shown in FIG. 6D. At such a point, a central area of the cursor 653 may have been updated to reflect the context data at that location associated with the position of the cursor on the map, and the cursor may include arrows 655, 656, and 657 to reflect the context data at the areas proximate that location on the map. For example, according to one embodiment, a color scheme may be used where one color, represented by no shading as in central area 653 and arrow 657, may indicate a safe area at the current position of the cursor on the map and in the forward direction from the current position, and another color, represented by shading as in arrows 655 and 656, indicating an unsafe location to the left and right directions of the current location. Thus, the cursor may represent the fact that, for example, the current location is a safe area, proceeding straight leads to a safe area, but turning right or left leads to an unsafe area.”; and Berus, figure 6D, which depicts a symbol on a map colored with two colors to represent different navigation information).
Karagouz in view of T. Sato does not teach but Y. Sato teaches
a representation of a cloud (Y. Sato, ¶[0009] of the provided translation, “Therefore, in the present invention, the car navigation device is provided with a receiving unit that receives information indicating a cloud shape 
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the color visual representations of Berus and the cloud representations of Y. Sato.
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the color visual representations of Berus, because color is a simple way to distinguish between multiple icons visually and using color differently in different parts of an icon would provide additional context and information, including additional directional or positional information that would otherwise be difficult to represent visually.
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the cloud representations of Y. Sato, because weather charts often need to specify cloud cover and storms, and using a graphical representation of a cloud on a map is simple way to achieve that goal.
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the color visual representations of Berus and the cloud representations of Y. Sato, because a cloud representation as symbols are already used on maps and maps already 
Regarding claim 16, claim 16 is a different embodiment of claim 5, and is rejected via substantially the same argument as used for claim 5.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claims 1 and 13 above, and further in view of Kroeber (WO 2012152982 A1), hereinafter known as Kroeber.
Regarding claim 6, Karaoguz in view of T. Sato does not teach but Kroeber teaches a handheld navigation device
in which the pattern comprises a first pattern and the geographical map is configured to include a second pattern spaced from the first pattern (Kroeber, figures 5A and 5D, which depict a triangular pattern spaced away from a quadrilateral pattern on a map),
wherein the geographical map is provided with a visually distinguishable line connecting the first and second patterns, and wherein the visually distinguishable line corresponds with one of a plurality of relative distance categories (Kroeber, page 14, lines 8 to 14, “For example the distance between points 81 and 83 is indicated by the line 87A in Fig. 5A and the distance between points 83 and 85 is indicated by line 89A. Points 81 and 83 are located within the same area of interest 71 and points 83 and 85 are located within different areas of interest 71 . The ratio of the distance 87A as would be displayed on a display 15 and the distance in the real 
It would have been obvious to a person having ordinary skill in the art to combine the Karaoguz in view of T. Sato with the different patterns spanned by a distinguishable line measuring a distance parameter of Kroeber, because using different patterns allows for different clusters to be distinguished more readily and including a distance-based parameter would help the users because distance is the more fundamental quantity in navigation.
Regarding claim 15, claim 15 is a different embodiment of claim 6, and is rejected via substantially the same argument as used for claim 6.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claims 1 and 13 above, and further in view of Jones et al. (US 20150187127 A1), hereinafter known as Jones, and Y. Sato.
Regarding claim 7, Karaoguz in view of T. Sato does not teach but Jones teaches a handheld navigation device wherein
the pattern comprises a visual representation with at least part of the visual representation corresponding to a first color during a first time of a day; the at least part of the visual representation corresponds to a second color during a second time of the day; and said computer changes the appearance of at least part of the pattern to reflect that the at least one viewing area has been transformed from the first visual state of the at least one viewing area to a second visual state of the at least one viewing area by changing the at least part of the visual representation from either the first color to a third color or the second color to the third color to reflect an extent to which the user has traversed a physical area corresponding with the at least part of the visual representation (Jones, ¶[0058], “FIGS. 14 and 15 illustrate display arrangements in which a map may be rendered using a first and a second display schema, respectively, where the first display schema of FIG. 14 may correspond to a day time period and the second display schema of FIG. 15 may correspond to a night time period. FIGS. 14 and 15 illustrate that map features that are common to the two time periods may be rendered using a different style. In an embodiment, a different color set may correspond with or may be used to indicate a time period of the rendering. In particular, the display schema embodiment illustrated in FIG. 15 uses different tints, shades and tones of blue and black color combinations to represent a night time period. In an embodiment, roads and other paths may be designated using black color while other general map areas may be represented by blue color. Labels associated with various map features may be rendered in different tints, shades and tones of white. Symbol labels may retain a default rendering pattern (see London Tube symbol) but be highlighted using a color (white in FIG. 15) tint, shade, and or tone based on the display schema of FIG. 15. While FIGS. 14 and 15 illustrate display schemas for daytime and 
Karaoguz in view of T. Sato does not teach and Jones does not teach but Y. Sato teaches
a representation of a cloud (Y. Sato, ¶[0009] of the provided translation, “Therefore, in the present invention, the car navigation device is provided with a receiving unit that receives information indicating a cloud shape from a weather satellite, and a display unit that displays map information with the received cloud shape added thereto . The received cloud shape is displayed two-dimensionally superimposed on the back of the map .”).
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the time-of-day color schemes of Jones and the cloud representations of Y. Sato.
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the time-of-day color schemes of Jones, because adjusting the colors based on the time of day protects the eyes of the users by allowing for the best color scheme for the current time of day.
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the cloud representations of Y. Sato
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the time-of-day color schemes of Jones and the cloud representations of Y. Sato, because a cloud representation as symbols are already used on maps and adjusting the color of the symbols based on the time of the day protects the health of the users, and the combination of these concepts allow a greater complexity of information being displayed in a manner that protects the health of the users.

Claims 8 to 9 and 20 to 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claims 1 and 13 above, and further in view of Shelby et al. (US 20180349413 A1), hereinafter known as Shelby.
Regarding claim 8, Karaoguz in view of T. Sato does not teach but Shelby teaches a handheld navigation device wherein
the at least one viewing area corresponds with at least part of a selected urban neighborhood, and wherein the selection of the at least part of the selected urban neighborhood is made on the basis of either perceived popularity of the selected urban neighborhood or points of interest in the selected urban neighborhood (Shelby, Figures 2-8 and  ¶[0267], “In some implementations, map application 132 will prioritize and process POI labeling to ensure that there are no overlapping/conflicting labels. In some implementations, map application 132 uses a prominence metric and analysis for determining which POIs should be represented more prominently in comparison to Shelby, figure 8, which depicts several urban neighborhoods in Los Angeles and El Segundo near LAX airport).
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the POI-selection method of Shelby, since the selection of more popular destinations directly benefits the user by often decreasing the amount of input needed by the user.
Regarding claim 20, claim 20 is a different embodiment of claim 8 and is rejected by substantially the same arguments as used for claim 8.
Regarding claim 9, Karaoguz in view of T. Sato does not teach but Shelby teaches a handheld navigation device in which
the user has expressed personal preferences for exploring the selected geographical zone and the at least one viewing area corresponds with at least part of a selected urban neighborhood, wherein the selection of the at least part of the selected urban neighborhood is made on the basis of the personal preferences for exploring the selected geographical zone (Shelby, Figures 2-8 and  ¶[0267], “In some implementations, map application 132 will Shelby, ¶[0371], “The present disclosure recognizes that the use of such personal information data, in the present technology, can be used to the benefit of users. For example, the personal information data can be used to deliver targeted content that is of greater interest to the user. Accordingly, use of such personal information data enables calculated control of the delivered content. Further, other uses for personal information data that benefit the user are also contemplated by the present disclosure.”).
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the personal preferences of Shelby
Regarding claim 21, claim 21 is a different embodiment of claim 9 and is rejected via substantially the same arguments as used for claim 9.

Claims 10 to 11, 17 to 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claims 1 and 13 above, and further in view of Gupta et al. (US 20130079033 A1), hereinafter referred to as Gupta.
Regarding claim 10, Karaoguz in view of T. Sato does not teach but Gupta teaches a handheld navigation device wherein
said geographical position locating subsystem includes a time tracking subsystem for assessing an amount of time spent by the user near one or more of the points of interest, and wherein the selected relationship exists when the time tracking subsystem assesses that the user has spent a selected amount of time within a selected distance of the one or more physical attractions (Gupta, ¶[0071], “In at least one implementation, processing unit 510 may comprise, for example, or be representative of determination means for determining a degree of match of received signal characteristics, for determining a proximity of a mobile device to at least one known location associated with at least one reference device, for determining a time a mobile device has spent in an area of interest, proximity score, etc., as discussed above. At times, processing unit 510 may comprise or be representative of tracking means for tracking movement of a mobile device within an area of interest, for example, as 
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the time-tracking system of Gupta, since establishing the locations that they user frequently most often directly benefits the user by saving them time later.
Regarding claim 23, claim 23 is a different embodiment of claim 10 and is rejected via substantially the same arguments as used for claim 10.
Regarding claim 11, Karaoguz in view of T. Sato teach
a global positioning system (Karaoguz, ¶[0020], “Points of interest may, for example, be represented by a variety of graphical indications. For example, such graphical indications may comprise features indicative of a category of a point of interest. A particular point of interest may, for example, comprise a particular shape and/or color associated with the category of the particular point of interest. Also for example, a point of interest may, for example, be indicated on the personalized map by a particular graphical feature indicative of whether the user has visited such point of interest, a particular graphical feature indicative of whether there is additional information available regarding the point of interest, a particular graphical feature indicative of whether a user's previous experience with the point of interest was favorable, indicative of a user and/or critic rating, etc. Characteristics of graphical indications associated with a point of interest may, for example, be defined by a user and/or Karaoguz, ¶[0155], “Also as discussed previously, various aspects may utilize positioning information. Such positioning information may, for example and without limitation, be obtained via a satellite position system 590 (e.g., based on GPS, A-GPS, etc.) and/or other location service provider 570. Note that such positioning information may be obtained via a terrestrial-based triangulation system, premises UWB system, etc.”).
Karaoguz in view of T. Sato does not teach but Gupta teaches a handheld navigation device wherein
said geographical position locating subsystem determines a distance between the user and the one or more of the points of interest, and wherein the selected relationship exists when subsystem determines that the user is within a selected distance of the one or more of the physical attractions sites (Gupta, ¶[0071], “In at least one implementation, processing unit 510 may comprise, for example, or be representative of determination means for determining a degree of match of received signal characteristics, for determining a proximity of a mobile device to at least one known location associated with at least one reference device, for determining a time a mobile device has spent in an area of interest, proximity score, etc., as discussed above. At times, processing unit 510 may comprise or be representative of tracking means for tracking movement of a mobile device within an area of interest, for example, as 
It would have been obvious to a person having ordinary skill in the art to combine the handheld navigation device of Karaoguz in view of T. Sato with the position-tracking system of Gupta, since establishing the locations that they user frequently most often directly benefits the user by saving them time later.
Regarding claims 17 and 18, claims 17 and 18 are different embodiments of claim 11 and are rejected via substantially the same arguments as used for claim 11.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of T. Sato as applied to claim 13 above, and further in view of Y. Sato.
Regarding claim 14, claim 14 is a different embodiment of claim 2 and is rejected via substantially the same arguments as used for claim 2.  However, claim 14 introduces the representation of a cloud, which Karaoguz in view of T. Sato does not teach.  Y. Sato teaches the representation of a cloud (Y. Sato
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the cloud representations of Y. Sato, because weather charts often need to specify cloud cover and storms, and using a graphical representation of a cloud on a map is simple way to achieve that goal.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karaoguz in view of Gupta, Kroeber, T. Sato, and Y. Sato.
Regarding claim 24, claim 24 is a combination of different embodiments of claims 1, 2, 3, and 6.  It can be rejected via the corresponding arguments from claims 1, 2, 3, and 6.  However, claim 24 introduces the representation of a cloud, which Karaoguz in view of T. Sato does not teach.  Y. Sato teaches the representation of a cloud (Y. Sato, ¶[0009] of the provided translation, “Therefore, in the present invention, the car navigation device is provided with a receiving unit that receives information indicating a cloud shape from a weather satellite, and a display unit that displays map information with the received cloud shape added thereto . The received cloud shape is displayed two-dimensionally superimposed on the back of the map .”).
It would have been obvious to combine the handheld navigation device of Karaoguz in view of T. Sato with the cloud representations of Y. Sato, because weather charts often need to specify cloud cover and storms, and using a graphical representation of a cloud on a map is simple way to achieve that goal.

Conclusion
:
Benbrahim (US 20190178657 A1): changes in symbols based on proximity
Hainzlmaier (DE 102015007677 A1): changes in symbols based on proximity and duration
Hershkovitz et al. (US 20100094496 A1): changes in symbols based on duration
Kim (KR 20180026241 A): changes in symbols based on proximity
Kindo (CN 101273540 A): changes in symbols based on proximity and duration
Miyaki (JP 2002340588 A): clustering points of interest
Slowe (US 20120221595 A1): clustering points of interest
Varanasi (US 20100035637 A1): changes in symbols based on time of day
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667  

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667